

Exhibit 10.3


AMENDMENT NO. 4
TO THE
THIRD AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT BETWEEN PACIFIC
COAST ENERGY COMPANY LP AND
BREITBURN MANAGEMENT COMPANY, LLC
This Amendment No. 4 to the Third Amended and Restated Administrative Services
Agreement, as amended (the “ASA”) by and between Pacific Coast Energy Company
LP, a Delaware limited partnership (“PCEC”), and Breitburn Management Company
LLC, a Delaware limited liability company (“Breitburn Management” and
collectively with PCEC, the “Parties” and each, a “Party”), is dated as of
August 29, 2014 (this “Amendment”). Capitalized terms used herein and not
otherwise defined are used as defined in the ASA.
W I T N E S S E T H
WHEREAS, PCEC and Breitburn Management desire to amend certain provisions of the
ASA with respect to the initial term of the ASA.
NOW, THEREFORE, for and in consideration of the benefits set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, PCEC and Breitburn Management hereby agree as follows:
I.
AMENDMENT.



a. Section 1.1 Definitions is hereby amended by deleting the definition of
“Fixed Fee” in its entirety and replacing it by inserting a new definition of
“Fixed Fee” thereof that reads as follows:
“‘Fixed Fee’ means (i) for the period beginning on the Effective Date and ending
on June 30, 2015, a monthly fee of Seven Hundred Thousand Dollars ($700,000) and
(ii) for periods from and after July 1, 2015, an amount to be determined in
accordance with Section 4.1(b) and based on the parameters set forth in Schedule
II.”


b. Section 4.1(b) of the ASA is hereby deleted in its entirety and replaced by
inserting a new Section 4.1(b) thereof that reads as follows:


“For the period beginning July 1, 2015, PCEC and the Board of Directors of
Breitburn GP LLC shall meet and determine the Fixed Fee to be paid by PCEC to
Breitburn Management for the Services to be supplied during the ensuing two
calendar year period pursuant to the provisions of this Section 4.1(b). On or
about November 1, 2014, and biennially thereafter during the Term of this
Agreement, the Board of Directors of Breitburn GP LLC and PCEC shall meet to
determine the Fixed Fee to be utilized during the ensuing two calendar year
period. The Parties acknowledge and agree that prior approval of the Conflicts
Committee of the Board of Directors of Breitburn GP LLC may be required in
connection with the agreement by Breitburn Management to the amount of the Fixed
Fee to be determined pursuant to this Section 4.1(b).”


c. Section 7.1 Term of the ASA is hereby deleted in its entirety and replaced by
inserting a new Section 7.1 thereof that reads as follows:



--------------------------------------------------------------------------------




“The initial term of this Agreement shall be from the Effective Date through
June 30, 2015; provided, however, that in the absence of written notice
delivered to the other party by either party to this Agreement of the intention
not to continue under the terms of this Agreement, given no later than December
31, 2014, and each successive anniversary thereof, and provided that a mutually
agreeable Fixed Fee has been determined in accordance with Section 4.1(b) for
the applicable extended term, the term of this Agreement shall be extended for
one additional calendar year until either or both parties have given notice of
their intention to terminate. It is the intention of this “evergreen” extension
clause that each party have at least 180 days notice of the other party’s
intention not to continue under this Agreement.”


d. Schedule II of the ASA is hereby amended by deleting “Fixed Fee” and the
clause that follows it and replacing it by inserting the following language:


“Fixed Fee - a monthly fee of Seven Hundred Thousand Dollars ($700,000) for the
performance of the Services through June 30, 2015, as adjusted for the period
after June 30, 2015 pursuant to Section 4.1(b) and based on the parameters set
forth below.”


II.
MISCELLANEOUS.



1.Successors and Assigns. This Amendment shall be binding upon, and shall enure
to the benefit of, each of the Parties, and their respective successors and
assigns.


2.Full Force and Effect. Except to the extent modified hereby, the ASA shall
remain in full force and effect.


3.Governing Law. This Amendment shall be interpreted in accordance with the laws
of the State of Delaware (without regard to conflict of laws principles), all
rights and remedies being governed by such laws.


4.Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.


[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the day and year first above written.
 
PACIFIC COAST ENERGY COMPANY LP
 
 
 
 
By: PCEC (GP) LLC, its general partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Randall H. Breitenbach
 
Name: Randall H. Breitenbach
 
Title: Chief Executive Officer
 
 
 
 
BREITBURN MANAGEMENT COMPANY, LLC
 
 
 
 
By: Breitburn Energy Partners LP, its sole member
 
By: Breitburn GP LLC
 
 
 
 
By:
/s/ Halbert S. Washburn
 
Name: Halbert S. Washburn
 
Title: Chief Executive Officer




3